Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
	This action is in response to the Applicant’s preliminary amendment filed on September 3, 2020.  Claim 21 is new have been added.  Claims 1-21 are pending and will be considered for examination.  

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  These claims recite the limitation “raw data” in line 2.  It is unclear to the examiner what this limitation means.  The Applicant’s does not describe or define this limitation.   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 10, 11, 16, 17, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,758,126 (“Daniels”).
	Claim 1: Daniels teaches a system for generating conversational depictions of electronic data exchanges, comprising: 
	a first user device (Fig. 3) to select a first record comprising EDI data (Fig. 6, “63” shows a functional group that contains a transaction data “65” and “66”);  
	a conversation generator configured to: 
		determine additional records associated with the first record based on the EDI data, wherein the records are associated with a plurality of messages exchanged between parties in a transaction (col. 2, lines 56-66); integrate the EDI Fig. 6, shows additional functional groups that contain additional transaction documents that have been integrated with the first group in the EDI data);  and 
		generate a conversation that depicts the integrated EDI data in a conversational format comprising the plurality of messages (Applicant’s specification discloses that a “conversational” format refers to a user-readable format (see page 12, paragraph [0050] and Fig. 3).   Daniels teaches translating EDI data into a human-readable format (col. 8, lines 24-27 and col. 10, lines 36-50); and 
	a user interface to display the conversation (col. 9, lines 3-20; Figs. 4a and 4b). 
	Claim 8: Daniels teaches the system of claim 1 as noted above.  Daniels also teaches a database (Fig. 2, “195”; col. 6, lines 58-59).  Regarding the limitations wherein at least one of the conversation and links between records of the conversation are stored in the database, these limitations are not structurally involved in the elements of the recited system.  Therefore this limitation is deemed to be nonfunctional descriptive material.  The structure of the claimed system would be the same regardless of the information that was stored in the database.  The difference between the content of the Applicant’s database and the prior art is merely subjective.  Thus this nonfunctional descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994) also see MPEP 2111.05.  
Claims 10 and 11: Daniels teaches the system of claim 1 as noted above.  Daniels also teaches an alert engine, wherein the alert engine is configured to determine an error in the conversation based on the EDI data, wherein the alert engine is further configured to generate an alert based on the error (col. 9, lines 37-42 teaches providing an indication of an invalid data).
Claim 16: This claim is rejected under the same rationale as set forth above in claim 1.
Claims 19 and 20: These claims are rejected under the same rationale as set forth above in claims 10 and 11.
Claim 21: These claims are rejected under the same rationale as set forth above in claim 1.









Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,758,126 (“Daniels”) in view of US 6,321,228 B1 (“Crandall”).
Claim 9: Daniels teaches the system of claim 1 as noted above.  Daniels does not teach querying for at least one of records, transactions, messages, and conversations associated with a search term.  However, Crandall teaches a search engine (Fig. 5, “300”) that queries for records using a search term (col. 5, lines 51-56).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the search engine of Crandall into the invention of Daniels.  One of ordinary skill in the art would have been motivated to do so in order to allow a user to perform a search of the records in Daniels’ database.

	Allowable Subject Matter
Claims 3-7, 12-15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 3-7, 12-15, and 18 recite a combination of elements not found in the prior art.  






The following references have been identified as the most relevant prior art to the claimed invention.
(i) US 2005/0273467 A1 ("Gardner"): Gardner substantially discloses transferring EDI data.  However, Gardner does not teach or suggest the elements claimed by Applicant.
(ii) “EDI systems work well, but not with each other. Everyone agrees on the benefits of EDI, but not on a standard so the systems can communicate with each other.” by Laura Lang (“Lang”): Lang generally discusses the business and technical challenges facing EDI systems.  However, Lang fails to anticipate or render obvious the Applicant’s claimed invention.

Conclusion                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758.  The examiner can normally be reached on M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEEM U HAQ/Primary Examiner, Art Unit 3625